The opinion of the Court was delivered by
Tilghman C. J.
This is an indictment for a forcible entry and detainer. The error assigned is, in the description of the land into which the entry, &c. was made. It is described as “ a certain close of two acres of arable land, situate in “ Shirley township, in the county of Huntingdon, being part “ of a larger tract of land adjoining lands of Andrew Di- “ mond and Henry HoshellR It is the opinion of Hawkins, that an indictment of this kind does not require greater certainty of description than an ejectment, (b. 1. ch. 64. sect. 37.) Now the description in this case would certainly have been sufficient in an ejectment, before the late act of assembly, which prescribes certain particulars, not necessary .'at common law. But this act does not extend to indictments. We have here, the number of acres, the quantity of the land, and the 'boundaries of the larger tract of which it is part. Supposing, that there are no buildings, it would not be easy to give a better description, without resorting to course and distances, which have never been thought necessary. It is said, that the sheriff will not know the land of which he is to *420make restitution. Perhaps he will not, until it is shewn to him ; for it is difficult to give such a description in writing, as would enable a man to find out the spot, without assistance. The same difficulty often occurs in ejectments. The writ of habere facias possessionem in ejectment, is much like the writ of restitution in an indictment. In both, the sheriff receives information from the party who is to receive possession, and in both, the Court who heard the evidence, will superintend the execution and guard against injustice. It is worthy of consideration, that many precedents have been produced, with no greater certainty than the present indictment; and indeed, it is not denied by the counsel for the defendant in error, that the description in this case, is pretty-much like that which it has been usual to give. I am, therefore, of opinion, that the judgment of the Court of Quarter Sessions should be reversed, and judgment entered for the Commonwealth. Restitution is to be made to David Johns the prosecutor, and the record remitted to the Court of Quarter Sessions, with directions to carry the judgment of this Court into effect, and to inflict a fine on the defendants.
Judgment reversed, and judgment for the Commonwealth. Restitution to be made to David Johns, and the record remitted to . the Court of Quarter Sessions, with directions to carry the judgment of this Court into effect, and inflict a fine on- the defendant.